2018 IL App (3d) 160173

                                 Opinion filed June 5, 2018
     _____________________________________________________________________________

                                                 IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2018

     THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
     ILLINOIS,                                        )      of the 14th Judicial Circuit,
                                                      )      Whiteside County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )      Appeal No. 3-16-0173
            v. 	                                      )      Circuit No. 15-CF-164

                                                      )

     MICHAEL L. WILKINSON,                            )      Honorable

                                                      )      Walter D. Braud,
            Defendant-Appellant.                      )      Judge, Presiding.
     _____________________________________________________________________________

           PRESIDING JUSTICE CARTER delivered the judgment of the court, with opinion. 

           Justice Lytton concurred in the judgment and opinion 

           Justice McDade dissented, with opinion.

     _____________________________________________________________________________

                                                OPINION

¶1          Defendant, Michael L. Wilkinson, appeals following his conviction for aggravated

     battery. He argues that the State presented insufficient evidence to prove beyond a reasonable

     doubt that his use of force in defending himself was not reasonable. We affirm.

¶2                                                FACTS

¶3          The State charged defendant with aggravated battery (720 ILCS 5/12-3.05(a)(1) (West

     2014)), stemming from events occurring on May 23, 2015. The charging instrument alleged that

     defendant knowingly caused great bodily harm to Kevin Cook in that he struck Cook in the head
     and face with a hammer. Defendant disclosed to the prosecution before trial that he would be

     claiming self-defense.

¶4          Defendant’s trial commenced on October 20, 2015. The evidence at trial showed that

     Cook lived at 607 Dixon Avenue in Rock Falls. Defendant’s fiancée, Tacura Britt, lived at 614

     East Fourth Street in Rock Falls. The backyards of those two residences were separated by two

     other yards and a fence. Defendant did not live with Britt, but was at her house frequently to

     watch the children or to spend the night.

¶5          Testimony adduced at trial showed that defendant and Cook were in their respective

     yards on the morning of May 23, 2015. Defendant, in an attempt to have Britt’s children come

     into the house, yelled profanities at them. Cook testified that he called defendant over to the

     fence between the yards and told him “we don’t do this in the neighborhood” because they did

     not want the children to hear such language. Cook testified that he asked defendant to “take it in

     the house.” Cook’s wife, Sherry, recalled that Cook “screamed ‘hey’ ” at defendant, then told

     him “this is a good neighborhood” and that people did not want to hear defendant using bad

     language. Defendant heard Cook yell “hey,” but he assumed Cook was not speaking to him.

     Later, Cook told defendant that “this is a good neighborhood, we [are] good parents.” Defendant

     walked away.

¶6          Later that day, Cook heard defendant yelling to Britt: “[T]his white mother fucker back

     here is telling me how to talk to my kids ***.” Cook again chastised defendant for his use of

     profanities. Cook testified that defendant threatened to kill him. Sherry testified that defendant

     yelled “I’ll beat you down, white boy.” At defendant’s invitation, Cook jumped over the fence

     separating the yards, but did not approach defendant.




                                                      2

¶7            Defendant testified that the confrontation was mutual, with each man threatening to

       “whoop each other’s ass.” Once Cook had come over the fence, defendant and Cook continued

       yelling and using profanities until Britt coaxed defendant into her car. Britt testified that Cook

       yelled to defendant: “[W]e’ll finish this when the kids aren’t around.” She saw Cook jump over

       the fence and threaten to “F [defendant] up.” Cook referred to defendant as “a boy.”

¶8            Cook testified that he saw someone return to Britt’s house later that evening. He believed

       it was just Britt and the children. Feeling bad about the altercation, Cook and his friend, Mark

       Moore, approached Britt’s door with the intent of apologizing and thanking her for calming

       defendant down. They knocked on the side door to Britt’s house. Cook testified that when Britt

       opened the door, defendant was standing behind her. Cook was surprised to see him. Cook began

       to apologize when defendant struck him in the face with a hammer. Cook described the impact as

       a white flash. He agreed that the hammer strike caught him in the eyebrow area. He fell down.

       Cook testified: “I kept getting hit, kept seeing them white flashes.” While this was happening,

       Cook was “[t]rying to get up, trying to get away.” He testified that “after a few more hits” he

       could not see anything. He denied ever striking defendant or Britt. He denied ever entering or

       reaching into Britt’s house. Moore eventually helped Cook up and took him back to his house.

¶9            Cook testified that he suffered fractures to his eye socket, sinus cavity, and “nose socket”

       as a result of the altercation. He required 12 staples and a number of stitches. A tendon was also

       severed. He continued to suffer from eye spasms and headaches.

¶ 10          On cross-examination, Cook testified that he took “[t]wo hits” of marijuana that evening,

       before the physical altercation. He could not recall how much alcohol he drank because he was

       not keeping track. He denied telling a police officer that he and Moore went to Britt’s house to

       confront defendant. He explained that he brought Moore to Britt’s house because defendant was


                                                         3

       very upset and Cook “didn’t want to appear that [he] was *** in the same manner.” Moore also

       had a cell phone “in case anything happened.”

¶ 11          Sherry testified that she saw Britt and three children return to the house that night, but did

       not see defendant. Cook told Sherry that he wanted to go to Britt’s house to apologize to her.

       While Cook had consumed alcohol that day, Sherry did not believe him to be intoxicated.

¶ 12          Defendant testified that he and Britt returned to her house that night sometime between

       8:30 and 9. Five to ten minutes later, they “heard a loud banging on the door.” Defendant did not

       know who was at the door, but told them to go away, reasoning that it was too late at night for

       someone to be visiting. Defendant retrieved a hammer because he was concerned that someone

       was trying to break into the house. Britt opened the door and defendant saw Cook. Defendant

       told Cook to leave the property. According to defendant, Cook said he was the neighborhood

       watch and that “he’s going to have us out the neighborhood within a week, because the

       neighbors don’t want us in the neighborhood anyway.” An argument ensued, with Cook wide-

       eyed and angry. Defendant testified that Cook did not apologize or thank Britt for anything.

¶ 13          Defendant observed Cook ball his hand into a fist. Defendant testified: “I proceeded to

       ask him, man, point blank, who the fuck is you to tell me how to talk to my kids and next thing

       you know I’m being punched in the face.” Defendant was standing inside the house when Cook

       punched him. The punch landed “[r]ight between the eyes.” Defendant testified that after he was

       punched, he hit Cook with the hammer and then they both fell through the doorway and onto the

       porch. Defendant believed it was necessary to swing the hammer to protect himself.

¶ 14          Once they had fallen onto the porch, Cook had a hold on defendant’s arms, and defendant

       repeatedly asked him to let go. He estimated that he told Cook at least five times to let him go.

       Defendant could not recall whether Cook initially grabbed his arms inside the house or after they


                                                        4

       had fallen outside. Defendant was trying to get away and “struck him again with the hammer.”

       Moore took the hammer out of defendant’s hand and threw it in the yard.

¶ 15          On cross-examination, defendant admitted he could not recall exactly how many times he

       hit Cook with the hammer inside the house, testifying that he “just started swinging.” He testified

       that there was no blood in the house because after he struck defendant with the hammer they

       were “instantly *** outside on the ground fighting, tussling and stuff.” Defendant did not see

       Moore until he and Cook were outside. He did not know if the first hammer strike caused the

       gash over Cook’s eye. Defendant recalled hitting some garbage cans as he fell onto the porch; he

       did not know if Cook hit the cans as well.

¶ 16          Britt testified that she and defendant returned to the house around 8 p.m. The children

       were at a babysitter’s house. Around 8:15 p.m., Britt “heard a big bang on the door.” She peered

       through a window and saw Cook and another man at her door. She opened the door; Cook was

       standing on the grass adjacent to the concrete, with Moore behind him. Cook told Britt to tell

       defendant not to use profanities outside while yelling at the children. Britt asked Cook why he

       cared what defendant did. According to Britt, Cook responded:“[T]his is a good neighborhood

       and we’re good parents.” Britt described Cook as mad, with wide eyes and spit flying from his

       mouth as he spoke. Britt repeatedly told Cook to leave.

¶ 17          Britt yelled for defendant because she was scared. Defendant came to the door, standing

       behind Britt. Britt testified: “[A]s soon as he seen [defendant], [Cook] instantly went into a rage.

       *** [H]e was *** screaming even louder, screaming, just screaming. He was like, well, come out

       here, I’ll give you a butt whoopin’, *** I’ll show you what a redneck country boy can do, come

       outside.” Defendant and Cook yelled at each other. Britt continued to tell Cook to leave.




                                                        5

       According to Britt, Cook yelled: “I’m neighborhood watch. If you guys don’t get out of here in a

       week, I’ll have you out of here.” Britt noted that Cook did not apologize.

¶ 18          Britt continued to stand between the two men because she did not want the situation to

       escalate. She could smell an odor of alcohol so strong it made her “sick to [her] stomach.” Britt

       testified that Cook eventually punched defendant. Cook’s fist grazed Britt’s face before hitting

       defendant. Cook then stepped into the house and grabbed defendant’s left arm. Britt testified that

       defendant reached for a hammer, which was sitting on the adjacent countertop. Defendant struck

       Cook in the head twice with the hammer, and they fell outside through the doorway. Cook was

       still holding onto defendant. Defendant landed on top of Cook; Moore was still standing in the

       grass next to the concrete. Britt testified that defendant and Cook “were wrestling around outside

       on the cement.” Defendant was continuously yelling at Cook to let go of him. Britt recalled that

       Moore took the hammer out of defendant’s hand. Britt called 911.

¶ 19          John Wolfe testified that he lived across the street from Britt. He was on the front steps of

       his house on the night of May 23, 2015, when he heard yelling from “[s]ome big, white guy” in

       Britt’s side yard. Wolfe saw the man standing on a cement porch, yelling at someone inside the

       house. A second man was standing behind him. Wolfe explained what happened next:

                      “[H]e yelled for a few minutes, asked the neighbor to come outside and said he

                      was going to kick his ass and then the next thing I know I seen him step through

                      the door, *** looked like he was swinging a punch, big right hook coming up

                      over top and the next thing I know he come back out the door on his back with a

                      thin guy on top of him and the neighbor lady yelled that she was calling 9-1-1, the

                      fight broke up and then a few minutes later the police showed up.”




                                                        6

       Wolfe had never spoken to any of the individuals involved before and did not know their

       names. 1

¶ 20           Officer Scott Allspaugh of the Rock Falls Police Department testified that he was

       dispatched to Britt’s residence at approximately 8:45 p.m., after Britt had called 911. Allspaugh

       and Officer Ryan McKanna met with defendant and Britt. Allspaugh met “[v]ery briefly” with

       defendant and did not recall noticing any injuries to him at that time. However, Allspaugh

       indicated in his report that defendant “appeared to have been battered.” Defendant was largely

       uncooperative with the officers, often yelling and not answering the officers’ questions.

       Defendant told Allspaugh that he had been in a fight, and Britt told them that the “heavy-set ***

       white male” who was involved had left.

¶ 21           The officers proceeded to the backyard of 607 Dixon Avenue, where they encountered

       Cook. Allspaugh called for an ambulance after observing “several severe wounds to [Cook’s]

       head.” Specifically, Allspaugh noted the worst damage was to Cook’s left eye. He also observed

       several large lacerations on the back and top of his head. Allspaugh could smell the odor of

       alcohol on Cook’s breath and believed him to be heavily intoxicated. Allspaugh testified that

       some of the indicators of intoxication could also have been the result of head trauma. Allspaugh

       estimated that Cook was on the back deck of his own home, approximately 300 feet away from

       the scene of the altercation when they found him.

¶ 22           Allspaugh recovered a hammer from Britt’s yard. The hammer appeared to have dried

       blood on it. Allspaugh also took photographs showing Cook’s head and facial wounds, which

       were introduced into evidence. The pictures show a large gash over Cook’s left eye, where the

       eye socket meets the nose. They also show scrape-like wounds on the rear portion of the top of

               1
                Wolfe’s characterizations of Cook and defendant as “big” and “thin,” respectively, are supported
       by the photographs of each man on the record.
                                                           7

       his head. The photographs show dried blood throughout the left side of his face and head.

       Pictures from days after the incident show a severely blackened left eye, with minor swelling to

       Cook’s right eye. They also show a smaller cut with some bruising on Cook’s left temple and a

       sutured wound on the back of his head. Photographs of the hammer show what is apparently

       dried blood on the head, claw, and upper handle of the hammer.

¶ 23           Police officers did not take photographs of defendant. However, in the aftermath of the

       altercation, Britt noticed that defendant had scrapes on his hands and left knee. His arm had

       handprints and fingernail marks. His nose was swollen and he had a knot on his head. Britt took

       photographs of those injuries, and those photographs were introduced at trial. They show

       defendant with a swollen nose, welt-like marks on his right arm, redness and a small wound on

       his left arm, and scrapes on his elbow, knee, and knuckles. Britt and defendant went to the

       hospital later that night.

¶ 24           On cross-examination, Allspaugh testified that he briefly spoke to Britt at the scene of the

       altercation. Britt told Allspaugh that Cook had come to her house and demanded to speak with

       defendant. Defendant was standing behind Britt when she answered the door, and Cook punched

       defendant. Britt also told Allspaugh that Moore later joined into the altercation. Allspaugh also

       spoke with Moore that night. Moore told Allspaugh that he had been able to pry the hammer

       away from defendant and threw it in the yard. Allspaugh agreed that Cook and Moore went to

       Britt’s house “to confront [defendant].”

¶ 25           Officer Mark Davis of the Rock Falls Police Department spoke with defendant and Britt

       after Cook was taken away by ambulance. Britt and defendant told Davis that Cook had “banged

       on the door,” then reached over Britt to punch defendant in the face. Davis did not see any




                                                        8

       injuries to defendant. Davis described the area in which the altercation took place as a small

       sidewalk in front of the side door of Britt’s house.

¶ 26          James Moffitt testified that he was the paramedic who responded to Cook’s address.

       Because of the blood, Moffitt could not tell precisely how many wounds Cook had to his head,

       but Moffitt knew there was more than one. He testified that most of the bleeding was from the

       large wound above Cook’s left eye. Moffitt speculated that the swelling and bruising around

       Cook’s left eye could be from the strike that caused the large wound. Moffitt noted that Cook

       had multiple other lacerations on the back and top of his head. Moffitt later learned that Cook

       had been diagnosed with a sinus fracture. He testified that Cook’s multiple injuries were

       consistent with being struck by a hammer.

¶ 27          The court asked Moffitt if all of the blood shown in the photographs was from the one,

       large wound. Moffitt replied that most of it was. The court asked Moffitt if the other lacerations

       were from a hammer or a fall. Moffitt responded: “I would say a combination. If there was a

       struggle going on, you know, if he was blocking the blows, it could have definitely just brushed

       him and not had a direct hit.” Moffitt added that the other wounds “absolutely” came from a

       hammer blow. Moffitt knew that the wound by Cook’s eye required staples, but did not know if

       the same was true of the other wounds.

¶ 28          Karrie Leigh testified that she worked as a physician’s assistant in an emergency room.

       She was working on May 28, 2015, when defendant came to the emergency room complaining

       of headaches and dizziness. He had been in the emergency room five days earlier following an

       altercation. Leigh reviewed the notes from defendant’s emergency room treatment. They

       indicated that he had presented that night having been punched in the face and hit in the head,




                                                         9

       complaining of pain in his face, nose, head, right hand, and back. Defendant had undergone a

       CAT scan and X-ray that night and had been prescribed pain medication.

¶ 29          Following closing arguments, the court instructed the jury that, to sustain a charge of

       aggravated battery, the State must prove, first, that defendant knowingly caused great bodily

       harm to Cook and, second, “that the Defendant was not justified in using the force which he

       used.” The court further instructed the jury that “a person is justified in the use of force which is

       intended or likely to cause death or great bodily harm only if he reasonably believes that such

       force is necessary to prevent imminent death or great bodily harm to himself.” The jury found

       defendant guilty.

¶ 30          Defendant subsequently filed a motion for new trial. In ruling on the motion, the court

       commented that “the elephant in the room” was that “this case [was] about being black.” The

       court found it clear that Cook did not like defendant because of his race, based on Cook’s

       comments that defendant was not welcome in the neighborhood. The court noted that defendant

       had been made well aware of that racial animosity before the physical altercation. The court also

       pointed out that Wolfe was the “one witness that is completely, his statements are beyond

       dispute, totally believable, not contradicted in any way.” The court concluded that Cook was the

       aggressor. The court noted that while defendant had been initially justified in using force, the

       State had proven beyond a reasonable doubt that he used “excessive force in the lawful act of

       self-defense.” The court denied defendant’s motion.

¶ 31          At sentencing, the court again commented that defendant would not have been guilty if

       he had only struck Cook with the hammer “once or twice.” The court made clear that it was

       sentencing defendant not for initially striking Cook with the hammer, but “for not stopping.” The

       court also condemned the actions of the investigating officers in the case, opining:


                                                        10 

                     “[T]he police already made up their mind what the charge was before they ever

                     spoke to you. They didn’t even come and ask you what happened. They didn’t

                     come and ask your girlfriend what happened, even though she was the one that

                     called the police. They just went directly to the victim and got his side of the story

                     and the case was opened, and closed, and shut.”

       The court sentenced defendant to a term of three years’ imprisonment.

¶ 32                                              ANALYSIS

¶ 33          On appeal, defendant argues that the evidence presented at trial was insufficient to prove

       beyond a reasonable doubt that defendant did not reasonably believe that the force he used was

       necessary to prevent great bodily harm. We find that a rational juror could have found defendant

       guilty beyond a reasonable doubt and we therefore affirm.

¶ 34          Section 7-1(a) of the Criminal Code of 2012 holds as follows:

                     “A person is justified in the use of force against another when and to the extent

                     that he reasonably believes that such conduct is necessary to defend himself or

                     another against such other’s imminent use of unlawful force. However, he is

                     justified in the use of force which is intended or likely to cause death or great

                     bodily harm only if he reasonably believes that such force is necessary to prevent

                     imminent death or great bodily harm to himself or another, or the commission of a

                     forcible felony.” 720 ILCS 5/7-1(a) (West 2014).

       The section further provides that a person who is an “aggressor” may not invoke self-defense. Id.

       § 7-1(b).

¶ 35          A claim that self-defense justified a use of force that was likely to cause great bodily

       harm contemplates six distinct elements: (1) unlawful force was threatened against a person,

                                                       11 

        (2) the person threatened was not the aggressor, (3) the danger of great bodily harm was

        imminent, (4) the use of force was necessary, (5) the person threatened actually and subjectively

        believed a danger existed that required the use of the force applied, and (6) the beliefs of the

        person threatened were objectively reasonable. People v. Lee, 213 Ill. 2d 218, 225 (2004). Once

        a defendant raises the affirmative defense of self-defense, the burden shifts to the State to prove

        beyond a reasonable doubt that defendant did not act in self-defense. Id. The State satisfies this

        burden if it negates any of the six elements beyond a reasonable doubt. Id.

¶ 36           Where a defendant contends on appeal that the State failed to negate self-defense beyond

        a reasonable doubt, our standard of review is the same as in any other challenge to the

        sufficiency of the evidence: whether, after considering the evidence in the light most favorable to

        the State, any rational trier of fact could have found beyond a reasonable doubt that the

        defendant did not act in self-defense. Id.; see also People v. Collins, 106 Ill. 2d 237, 261 (1985).

        All reasonable inferences in favor of the prosecution will be allowed. People v. Bush, 214 Ill. 2d

        318, 326 (2005). The reasonableness of a defendant’s belief that the use of force was warranted

        is a factual issue often involving credibility determinations and is thus the province of the jury.

        Lee, 213 Ill. 2d at 225.

¶ 37	          The parties on appeal limit their arguments to the reasonableness of defendant’s belief

        that striking Cook with the hammer was necessary to prevent great bodily harm to himself. The

        State concedes “that the record in this case supports defendant’s and trial court’s beliefs that

        Cook was the initial aggressor. The testimony of John Wolfe was the strongest evidence

        supporting that stance.” More pointedly, the State concedes that Cook punched defendant in the

        face. The State, however, argues that defendant used “excessive force,” or “an amount of force

        far greater than needed to neutralize the threat posed by Cook.” Put in terms of the elements of


                                                         12 

       self-defense, the State contends that the evidence was sufficient to prove beyond a reasonable

       doubt that defendant’s subjective belief that the amount of force he used was necessary to

       prevent great bodily harm was unreasonable.

¶ 38          After defendant initially struck Cook with the hammer while the men were in the house,

       defendant and Cook fell through the doorway onto Britt’s patio. Defendant and Cook testified to

       conflicting versions of the events that followed. Defendant testified that Cook was holding onto

       him and would not let go. He described the engagement as “fighting” or “tussling.” He estimated

       that he told Cook at least five times to let go of him before striking Cook once with the hammer

       in an effort to free himself. Cook, however, testified that after being struck initially with the

       hammer, he was simply trying to stand up and flee the situation. He testified that once he was on

       the ground, he “kept getting hit” and was hit in the head at least “a few” times until he could no

       longer see.

¶ 39          The jury was thus presented with two scenarios: one in which Cook’s aggression

       continued and defendant used the hammer to free himself and one in which Cook was struck

       repeatedly with the hammer while he was trying to leave. It is well-settled that it is the province

       of the jury to assess the credibility of the witnesses and to resolve conflicts in the evidence.

       People v. Washington, 2012 IL 110283, ¶ 60. In evaluating an attack on the sufficiency of the

       evidence, a reviewing court does not retry the case or reweigh evidence, but instead defers to the

       jury on matters of witness credibility or the weight afforded to each witness’s testimony. E.g.,

       People v. Jones, 337 Ill. App. 3d 546, 555 (2003). Here, the jury was free to conclude that

       Cook’s testimony on this particular point was the most credible, and thus find that defendant

       struck Cook repeatedly in the head with a hammer while he was on top of Cook and Cook was

       trying to get away. It follows that the jury could rationally conclude that any belief defendant


                                                         13 

       held at that point that those hammer strikes were necessary to protect himself was unreasonable.

       See Lee, 213 Ill. 2d at 225.

¶ 40           In reaching this conclusion, we recognize that Cook’s credibility was imperfect.

       Specifically, his testimony that he merely went to Britt’s house to apologize when he was

       suddenly and unprovokedly attacked by defendant was so undermined by other evidence that

       even the State on appeal concedes that Cook was actually the initial aggressor. However, our

       supreme court has made clear that “even when a witness is found to have knowingly given false

       testimony on a material point, a fact finder may reject his entire testimony but is not bound to do

       so.” People v. Cunningham, 212 Ill. 2d 274, 283 (2004); see also Sparling v. Peabody Coal Co.,

       59 Ill. 2d 491, 498-99 (1974) (stating that even “contradictory testimony of a witness does not

       per se destroy [his credibility] ***, and it remains for the trier of fact to decide when, if at all, he

       testified truthfully”). In other words, Cook’s untruthfulness about his initial intentions did not

       fatally undermine his credibility as to his later actions. Indeed, it is plausible that a hammer strike

       to Cook’s face, leaving a large gash between his eyes, was enough to convince the initially

       aggressive Cook that it was time to leave.

¶ 41           In sum, testimony from the victim in this case tended to show that defendant continued to

       strike him with a hammer after any threat had subsided. The jury could reasonably have

       concluded that this testimony was credible and, in turn, that defendant did not reasonably believe

       those continued hammer strikes were necessary to prevent great bodily harm to himself.

       Accordingly, we find the State produced evidence sufficient to prove beyond a reasonable doubt

       that defendant was not acting in self-defense.

¶ 42                                              CONCLUSION

¶ 43           The judgment of the circuit court of Whiteside County is affirmed.


                                                          14 

¶ 44          Affirmed.

¶ 45          JUSTICE McDADE, dissenting.

¶ 46          The majority defers to the jury’s determination that certain portions of Cook’s testimony

       were credible and affirms Wilkinson’s conviction. However, our supreme court has explicitly

       stated that we need not blindly accept every credibility determination made by the fact finder.

       People v. Wheeler, 226 Ill. 2d 92, 115 (2007) (“The simple fact that a judge or jury accepted the

       veracity of certain testimony does not guarantee reasonableness.”). I would find that it was

       unreasonable for the jury to find Cook’s testimony credible, and it is therefore improper for this

       court to defer to such an unreasonable determination. Cook’s recitation of the events was

       incredible. And because he provided the only testimony that could even arguably support the

       jury’s conclusion that Wilkinson’s continued belief in the need for self-defense was

       unreasonable, I would find the evidence insufficient and reverse Wilkinson’s conviction. I

       therefore respectfully dissent.

¶ 47          The altercation in the present case has been broken down by the majority and the parties

       into two separate portions: that occurring inside Britt’s house and that occurring outside. I

       disagree with that characterization. There is no evidence in the record that either Cook or

       Wilkinson stopped fighting and consciously decided to take a break and resume their altercation

       outside. This was a single, seamless event. Wilkinson testified, and his injuries confirmed, that

       Cook was holding him and refused to let him go as they catapulted through the door. His

       testimony gains weight from Cook’s knowledge that he had help waiting outside. It was only

       after they were out of the house that Wilkinson became aware of the presence of Moore, Cook’s

       backup. It would be totally unreasonable for him not to feel even more vulnerable with that

       knowledge. With respect to the so-called first portion, the State acknowledges “that the record in


                                                        15 

       this case supports Wilkinson’s and trial court’s beliefs that Cook was the initial aggressor. The

       testimony of John Wolfe was the strongest evidence supporting that stance.” The State expressly

       concedes that Cook punched Wilkinson in the face. It was clever of the State to make that

       concession because the majority accepts it and the State’s two-fights argument and focuses its

       analysis on the portion of the altercation occurring outside as though it were a separate event.

¶ 48           It is worthwhile to consider precisely why the State was forced to make such a

       concession. Cook testified that he went to Britt’s house to make amends when he was suddenly

       and maliciously attacked by Wilkinson. This claim was initially suspicious, as Cook also

       testified that he brought Moore with him and Moore brought his cell phone “in case anything

       happened.” More importantly, that testimony was directly refuted by the neutral testimony of

       Wolfe, who testified that he saw and heard Cook yelling and threatening to “kick [Wilkinson’s]

       ass,” then saw him step through the doorway to punch someone. It would not be reasonable for a

       juror to conclude that Cook’s testimony was credible. See id. Further, there can be no dispute on

       those facts that Wilkinson was acting in justified self-defense when he first struck Cook with the

       hammer. See, e.g., People v. Givens, 26 Ill. 2d 371, 376 (1962) (reversing murder conviction

       where “evidence established that the homicide was committed by defendant in his own

       habitation against one who unlawfully entered it and from whom defendant reasonably feared an

       assault”).

¶ 49           As the majority describes, the jury was presented with two versions of the remainder of

       the altercation, after Cook and Wilkinson had fallen through the doorway to the concrete porch.

       Wilkinson testified that he and Cook were “fighting” or “tussling” and that he told Cook

       repeatedly to let him go before striking at him with the hammer to free himself. Cook testified




                                                       16 

       that after falling through the doorway, he only wanted to get up and leave. He testified that

       Wilkinson struck him in the head with the hammer multiple times.

¶ 50           To be sure, if the jury accepted Cook’s version of events, it could rationally have

       determined that Wilkinson was no longer acting in self-defense at that point. The majority’s

       analysis essentially ends here. But our supreme court’s decision in Wheeler urges us to press on,

       determining whether it would be reasonable for the jury to find that portion of Cook’s testimony

       credible. Wheeler, 226 Ill. 2d at 115 (“[W]hile a fact finder’s decision to accept testimony is

       entitled to deference, it is neither conclusive nor binding.”).

¶ 51           In Cunningham, 212 Ill. 2d at 283, our supreme court considered the same issue we face

       here:

                      “[E]ven when a witness is found to have knowingly given false testimony on a

                      material point, a fact finder may reject his entire testimony but is not bound to do

                      so. Swift & Co. v. Industrial Comm’n, 52 Ill. 2d 490, 495 (1972). See also

                      Sparling v. Peabody Coal Co., 59 Ill. 2d 491, 498-99 (1974) (stating that even

                      ‘contradictory testimony of a witness does not per se destroy [his credibility], and

                      it remains for the trier of fact to decide when, if at all, he testified truthfully’). In

                      other words, it is for the fact finder to judge how flaws in part of the testimony

                      affect the credibility of the whole. Of course, for the reasons discussed above, the

                      fact finder’s judgment in that regard must be reasonable in light of the record. In

                      some cases a reviewing court may find, after considering the whole record, that

                      flaws in testimony made it impossible for any fact finder reasonably to accept any

                      part of it.”




                                                         17 

       Regarding the facts of the case before it, the Cunningham court pointed out that while certain

       statements made by the witness were “questionable,” there was no proof that those statements

       were “lies or errors.” Id. at 282-83.

¶ 52          That is not the case here. Multiple statements made by Cook in his testimony were not

       merely “questionable,” but demonstrably and knowingly false. Juxtaposed against the testimony

       of the neutral neighbor, John Wolfe, and against his own contradictions, it is clear that Cook lied

       about thinking only Britt and the children were home, lied that he went to apologize and thank

       Britt, lied that he tried to apologize before he was hit, lied when he denied reaching or going into

       Britt’s house, lied when he denied striking Wilkinson, and lied in claiming that Wilkinson was

       the aggressor.

¶ 53          While Cook’s testimony regarding the initiation of the encounter was inarguably false,

       his testimony regarding the rest—that he was simply trying to leave while Wilkinson struck him

       at least “a few” times with the hammer—is further undermined by the photographic evidence in

       the case. The photographs show a large, serious gash over Cook’s left eye. Cook testified that the

       first blow from the hammer caused this wound. There is also a minor wound to his left temple.

       The remainder of Cook’s injuries—all still paling in comparison to the large gash—are on the

       back of his head or the rear portion of the top of his head. By all accounts, Cook was on his back

       and Wilkinson was on top of him. It is unclear how, from this position, Wilkinson could strike

       Cook in the back of the head with a hammer. Moreover, if the gash over Cook’s eye represents

       the damage caused by a hammer strike, Cook’s other injuries are simply not of a comparable

       nature. It seems a far more reasonable interpretation of the evidence that the relatively minor

       wounds on the back of Cook’s head were the result of his falling backwards onto the concrete




                                                        18 

       porch. The testimony that Cook received “a few” blows from the hammer while he was on his

       back is simply not borne out by the photographs of his wounds.

¶ 54           Furthermore, the photographs of Wilkinson’s injuries support his version of events. As

       described by the majority, those photographs showed a swollen nose and a knot on his head,

       apparently confirming the punch to his face, and “welt-like marks on his right arm, redness and a

       small wound on his left arm, and scrapes on his elbow, knee, and knuckles.” Supra ¶ 23. The

       photographic evidence in the case, including the welts and redness on Wilkinson’s arms, thus

       casts doubt upon Cook’s testimony in two ways: (1) How did Cook have only one significant

       injury to his face if he was struck in the head multiple times with a hammer while Wilkinson was

       on top of him? and (2) How did Wilkinson acquire such a variety of injuries if Cook was merely

       trying to flee? Indeed, nothing in Cook’s version explains Wilkinson’s injuries. In affirming, the

       majority not only does not address these questions; it makes no reference to the photographs at

       all in its analysis.

¶ 55           Cook was repeatedly untruthful in his testimony regarding the beginning of his

       altercation with Wilkinson. Moreover, his testimony concerning the so-called second portion of

       the altercation was seriously undermined by the photographic evidence. Cook’s testimony, the

       most significant basis for Wilkinson’s conviction, is precisely the type of “unreasonable,

       improbable, or unsatisfactory” evidence that creates a reasonable doubt as to Wilkinson’s guilt.

       Wheeler, 226 Ill. 2d at 115. While the jury may have found Cook credible, that determination

       was unreasonable, and we should not defer to it. Id. For that reason alone, I would find the

       evidence of Wilkinson’s guilt insufficient and reverse his conviction outright.

¶ 56           I would, however, find the evidence insufficient in a second distinct way as well.

       According to Cook’s testimony, the first hammer strike that he received was, in his words, “[i]n



                                                       19 

       my face.” When Cook indicated precisely where he had been hit, the prosecutor stated: “And

       now you’re indicating in your eyebrow area of your left eye; is that correct?” Cook agreed. As

       demonstrated by the photographs, the only injury in that area of Cook’s head was the large gash

       that has been discussed at length. Thus, Cook testified that the large gash was the first injury he

       received. Indeed, the majority references this sequence of events when it opines: “it is plausible

       that a hammer strike to Cook’s face, leaving a large gash between his eyes, was enough to

       convince the initially aggressive Cook that it was time to leave.” Supra ¶ 40.

¶ 57          Under the aggravated battery statute as charged, the State was obligated to prove beyond

       a reasonable doubt that Wilkinson caused “great bodily harm or permanent disability or

       disfigurement.” 720 ILCS 5/12-3.05(a)(1) (West 2012). In fact, the charging instrument alleged

       that Wilkinson “knowingly caused great bodily harm to [Cook] in that he struck [him] in the

       head and face with a hammer, causing him to suffer a frontal sinus fracture.”

¶ 58          While the photographs taken the night of the incident show Cook’s face to be, bluntly

       speaking, a bloody mess, Moffit testified that most of the blood, swelling, and bruising was from

       the one large injury. To that point, the only additional injuries seen in photographs taken later are

       a small cut with some bruising on Cook’s temple and some cuts and scrapes to the back of his

       head. None of those injuries, of course, would have caused the frontal sinus fracture.

¶ 59          There is no dispute in this appeal that Wilkinson was fully justified in striking Cook with

       the hammer after Cook had breached the house and punched Wilkinson in the face. See supra

       ¶ 48. The majority at least implies this conclusion when it proceeds immediately to what it has

       called the second portion of the altercation. The majority’s holding is that Wilkinson was no

       longer acting in self-defense when, at least according to Cook, he continued to beat Cook with

       the hammer outside. Yet the evidence unequivocally shows that the major wound to Cook’s



                                                        20 

       face—the wound that clearly was the source of the frontal sinus fracture referenced in the

       charging instrument—was the result of the first, justified hammer strike.

¶ 60           To sustain a conviction on the theory that it was Wilkinson’s continued hammer strikes

       that negated the reasonableness of his belief in the necessity of his actions, 2 the State would need

       to prove that Wilkinson caused great bodily harm after the point at which he was no longer

       reasonably defending himself. Even accepting as true Cook’s later testimony that he was merely

       trying to get away when Wilkinson repeatedly struck him with the hammer outside, the

       photographs show that those alleged additional hammer strikes caused—at most—some cuts,

       scrapes, and slight bruising. These injuries conformed with Moffit’s suggestion that the strikes

       may have been glancing blows. No rational juror could conclude that injuries of that nature rise

       to the level of great bodily harm. See In re J.A., 336 Ill. App. 3d 814, 817 (2003) (“We have

       repeatedly articulated the proposition that ‘great bodily harm’ is more serious or grave than

       lacerations, bruises, or abrasions that characterize ‘bodily harm.’ ”).

¶ 61           Accordingly, even if this court defers to a finding that Cook’s testimony was credible,

       that very testimony and the photographs rebut the conclusion that Cook suffered great bodily

       harm after he fell outside the house. On the facts of this case, I would reverse Wilkinson’s

       conviction outright because Cook’s testimony cannot reasonably be considered credible (see

       supra ¶ 55). However, even if I were to find Cook’s testimony credible, I would reduce

       Wilkinson’s conviction to simple battery because the State failed to prove he caused great bodily

       harm after it claims he was no longer reasonably defending himself.

¶ 62           Finally, I feel compelled to comment, as did the trial court, on the one-sided nature of the

       police investigation of this incident. The officers evidenced little or no interest in Wilkinson’s


               2
                This is, in fact, what the State argues on appeal, writing: “Wilkinson brought a hammer to a fist
       fight and continued to use the hammer long after the threat of Cook’s fists had ceased.”
                                                           21 

       version of the events or in his physical condition. His visible injuries were evidence of what had

       occurred as much as Cook’s were, yet they took no photographs of him. Fortunately, Britt had

       the foresight to take pictures and the concern to take him to the hospital for assessment and

       treatment of his injuries. Without her, that evidence would not have been preserved. And,

       without that evidence, the very troubling equivocal nature of the State’s case could have been

       even more damaging to Wilkinson than it was.

¶ 63          Officer Allspaugh testified that he met “very briefly” with Wilkinson and did not recall

       noticing any injuries to him at that time. His faulty recollection was, however, impeached by his

       written report of the incident stating that Wilkinson “appeared to have been battered”—not just

       struck or bruised or scraped, but “battered.” Similarly, Officer Davis testified that he did not see

       any injuries to Wilkinson, raising an implicit inference that there had been none. Fortunately, the

       photographs taken by Britt and the finding from Wilkinson’s visit to the emergency room that

       night and a subsequent visit a few days later were available to offset the State’s attempt to

       convey the impression to the jury that Wilkinson had inflicted significant injury on Cook and had

       emerged from the altercation unscathed. It does not appear to me that the State was engaged in

       creating and presenting a fair and objective record to facilitate the jury’s search for truth.

¶ 64          For all of these reasons, I would reverse the conviction of Michael Wilkinson outright.




                                                         22